People v Alvarado (2021 NY Slip Op 06856)





People v Alvarado


2021 NY Slip Op 06856


Decided on December 8, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ANGELA G. IANNACCI
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2019-02761
 (Ind. No. 110/18)

[*1]The People of the State of New York, respondent,
vEdwin Alvarado, appellant.


Warren S. Landau, Cedarhurst, NY, for appellant.
Joyce A. Smith, Acting District Attorney, Mineola, NY (Judith R. Sternberg and Libbi L. Vilher of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Howard E. Sturim, J.), rendered July 5, 2018, convicting him of criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted, upon his plea of guilty, of criminal contempt in the second degree. On appeal, the defendant contends that the duration of an order of protection, issued at the time of sentencing, should be modified.
The defendant's challenge to the duration of the order of protection is unpreserved for appellate review, since he did not raise this issue at sentencing or move to amend the order of protection on this ground (see People v Carmichael, 170 AD3d 742, 743; People v Rodriguez, 157 AD3d 971). Under the circumstances, we decline to reach this contention in the exercise of our interest of justice jurisdiction. "[T]he better practice—and best use of judicial resources—is for a defendant seeking adjustment of an order [of protection] to request relief from the issuing court in the first instance, resorting to the appellate courts only if necessary" (People v Nieves, 2 NY3d 310, 317; see People v Daniel A., 183 AD3d 909, 910; People v Carmichael, 170 AD3d at 743).
The defendant's remaining contention is without merit.
RIVERA, J.P., IANNACCI, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court